 

UNITED STATES DISTRICT COURT FILED
EASTERN DISTRICT OF VIRGINIA Boe
Norfolk Division

 

FEB 12 2020

 

 

 

PUBLIC SERVICE EMPLOYEES LOCAL CLERK, U.S. DISTRICT COURT

 

 

 

UNION 572, LIUNA, NORFOLK, VA
Plaintiff,
v. CIVIL ACTION NO. 2:19cv490

PROFESSIONAL CONTRACT SERVICES,

TNC.
Defendant.
DISMISSAL ORDER
This matter comes before the court on Plaintiff's, Public
Service Employees Local Union 572, LIUNA (“Plaintiff”), Motion

to Compel Arbitration and/or Motion for Summary Judgment.
ECF Nos. 13, 15.1! The Defendant, Professional Contract Services,
Inc. (“Defendant”), filed a Motion to Strike or Stay Plaintiff's
Motion pursuant to Federal Rule of Civil Procedure 56(d).
ECF No. 18. Plaintiff filed a Memorandum in Opposition,

ECF No. 20, and Defendant filed a Reply thereto. ECF No. 21.

 

1 In seeking to compel arbitration, Plaintiff filed two
separate motions, which are docketed as (1) Motion to Compel
Arbitration and/or for Summary Judgment, ECF No. 13, and (2)
Motion to Compel Arbitration, ECF No. 15. The two motions and
their supporting memoranda are identical. Accordingly, the
undersigned will refer to the motions collectively as a single
Motion.
On January 3, 2020, the matter was referred to United
States Magistrate Judge Douglas E. Miller pursuant to the
provisions of 28 U.S.C. § 636(b) (1) (B) and Federal Rule of Civil
Procedure 72(b), to conduct necessary hearings, including
evidentiary hearings, if necessary, and to submit to the
undersigned district judge proposed findings of fact, if
applicable, and recommendations for the disposition of the
Motion to Compel Arbitration and/or for Summary Judgment, and
the Motion to Strike or Stay. The Magistrate Judge’s Report and
Recommendation (“R&R”), which recommended granting Plaintiff's
Motion to Compel Arbitration and/or for Summary Judgment,
ECF Nos. 13, 15, and denying Defendant's Motion to Strike or
Stay, ECF No. 18, was filed on January 23, 2020. ECF No. 27.
In the R&R, the parties were advised of their right to file
written objections to the findings and recommendations made by
the Magistrate Judge within fourteen (14) days from the date of
the mailing of the R&R to the objecting party. Id. at 18-19.
No objections were filed.

The court ADOPTS AND APPROVES IN FULL the findings and
recommendations set forth in the Magistrate Judge’s thorough and
well-reasoned R&R filed on January 23, 2020. Accordingly, the
Plaintiff’s Motion to Compel Arbitration and/or for Summary
Judgment is GRANTED, and the Defendant’s Motion to Strike or

Stay is DENIED.
The court concludes that it is for an arbitrator, not the
court, to determine whether Plaintiff waived its right to
arbitration by the simultaneous filing of an unfair labor
practices charge or any other defenses to arbitration raised in
the Answer. Alternatively, the court concludes that Plaintiff
did not waive its right to arbitration by simultaneously filing
an unfair labor practices charge with the National Labor
Relations Board (“NLRB”) and that the discovery sought by
Defendant would not bear on resolution of that issue. The case
is DISMISSED from the court’s docket without prejudice to
arbitration of the matters at issue.

The Clerk is DIRECTED to send a copy of this Dismissal
Order to counsel for all parties.

IT IS SO ORDERED. ist

Rebecca Beach Smith
Senior United States District Judge CRY

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

February "5 , 2020
